DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 1 of 11 PageID #:325




                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

            SYLVIA KLATT and ANDREA ZENNER,                        )
            individually and on behalf of all others               )
            similarly situated,                                    )
                                                                   )
                                              Plaintiffs,          )      Case No. 18 C 7414
                                                                   )
                     v.                                            )
                                                                   )
            McHENRY SCHOOL DISTRICT 15, and                        )
            McHENRY SCHOOL DISTRICT 156,                           )
                                                                   )
                                              Defendants.          )

                                     SETTLEMENT AGREEMENT AND RELEASE

                     This Settlement Agreement and General Release (“Agreement”) is made and entered into

            this        day of August, 2020, by and between the following parties: Sylvia Klatt, Andrea Zenner,

            Lori Barnes, Joann Behan, Angela Bove, Jennifer Cassan, Debra Chaples, Brian Diederich,

            Cynthia Duckworth, Donna Eskridge, Julie Fast, Julie Flores, Donna Freedenberg, Thomas

            Giurlani, Jennifer Herman, Michael Horvath, Vicki Johnson, Jeneane Kehl, Laura Langguth, John

            Lindsay, Charles Lindwall, Megan Lowe, Donna Mulick, Sue Ofenlock, Deborah Pahl, Dennis

            Palvs, Tyler Roman, Eugene Silvers, David Slepcevich, Brenda Tonyan, Jennie Weberski, Linda

            Weinfurter, George Wilkinson, and Samantha Zurawski (“Plaintiffs”), the Board of Education of

            McHenry County School District 15 (“District 15”), and the Board of Education of McHenry

            County School District 156 (“District 156”). District 15 and 156 are referred to collectively as

            Defendants. Defendants and Plaintiffs are referred to collectively as the “Parties.”

                                                             Preamble

                     WHEREAS, Plaintiffs filed a complaint against Defendants on November 8, 2018 (the

            “Lawsuit”); and


                                                        EXHIBIT B
             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 2 of 11 PageID #:326




                     WHEREAS, Plaintiffs asserted federal and state law claims against Defendants as set forth

            more particularly in the pleadings in the Lawsuit, which claims Defendants have denied and

            continue to deny; and

                     WHEREAS, it is now the desire of Plaintiffs and Defendants to fully and finally resolve

            and settle the Lawsuit, their respective claims, which exist between them which were in the lawsuit

            and enter into a full and final compromise, settlement and mutual release on those claims.

                     NOW THEREFORE, in consideration of the foregoing, and for other good and valuable

            consideration, the sufficiency of which is hereby acknowledged:

                     1.      Incorporation of Preamble. Each of the introductory statements contained in the

            Preamble hereto are incorporated into Section 1 of this Agreement as material terms and provisions

            agreed to by Plaintiffs and Defendants.

                     2.      Compromise and Settlement. This Agreement constitutes the compromise and

            settlement of disputed claims that is made to avoid further costs of litigation. The Parties’

            settlement negotiations have been conducted in good faith and at arm’s length. Plaintiffs’ counsel

            conducted a thorough investigation of the Plaintiffs’ claims against Defendants including review

            of extensive records, deposition testimony, and interviews with Plaintiffs. Plaintiffs and their

            attorneys believe the settlement to be fair, adequate and reasonable and in the best interests of the

            Plaintiffs in light of all known facts and circumstances, including the risks and delay associated

            with further litigation. The settlement was reached through a series of mediation conferences

            before the Hon. Gabriel Fuentes, U.S. Magistrate Judge.

                     3.      No Admission. Nothing contained herein, nor any actions taken by Plaintiffs or

            Defendants in connection herewith, shall constitute, be construed as, or be deemed to be any

            admission of fault, liability, or wrongdoing whatsoever on the part of any party.




             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 3 of 11 PageID #:327




                     4.      Settlement of All Claims. Plaintiffs and Defendants intend this Agreement to be a

            complete and total resolution and settlement of any and all claims of any kind asserted in the

            Lawsuit.

                     5.      Dismissal of the Lawsuit. Upon approval of this Agreement by the Court, the

            Parties will ask the Court to enter an order dismissing the Lawsuit without prejudice, retaining

            jurisdiction until September 21, 2020 for the sole purpose of enforcing the terms of this Agreement,

            and further providing that the dismissal will convert to a dismissal with prejudice without further

            order of the Court if no Party has filed a motion to enforce this Agreement or to allow for additional

            time in which to file such a motion. The court in its dismissal order shall specify that each plaintiff

            was paid in full for all unpaid wages for the period of November 8, 2015 to December 31, 2019

            and all claims under the FLSA and IMWA have been satisfied.

                     6.      Settlement Payment. In return for Plaintiffs’ dismissal and waiver of all their

            claims, causes of action, and other actionable matters of any kind asserted in the lawsuit and the

            dismissal with prejudice of the Lawsuit filed against Defendants in its entirety, Defendants agree

            to pay Plaintiffs the total gross amount of $1,425,000, to be allocated as follows:

                             a. The total gross amount of $950,000.00, will be distributed to Plaintiffs as

                                 follows:

                                     i. Service award of $10,000.00 to Sylvia Klatt which will be reported on an

                                     IRS form 1099.

                                     ii. The amount of $940,000.00 will be divided among the Plaintiffs as set

                                     forth in Exhibit 1 to this Agreement. The amount of $404,200 will be

                                     designated as overtime wages and will be reported on an IRS Form W-2 and

                                     subject to payroll tax withholding including voluntary additional




             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 4 of 11 PageID #:328




                                     contribution (“VAC“) to the Illinois Municipal Retirement Fund (“IMRF”)

                                     and deductions required by law. Defendants will be responsible for paying

                                     all employer-paid taxes, including FICA and Social Security and Medicare

                                     and the employer share of any Illinois Municipal Retirement Fund

                                     contributions on the wage portion of the distribution to each Plaintiff. The

                                     remaining balance, in the amount of $535,800, payable to each Plaintiff as

                                     indicated by Exhibit 1, will be designated not as wages, but as liquidated

                                     damages and/or statutory damages under the Fair Labor Standards Act and

                                     Illinois Minimum Wage Law. This portion of the amount distributed to each

                                     Plaintiff will be reported to each Plaintiff on an IRS Form 1099.

                                     iii.     Allocation of regular deductions for IMRF purposes are as follows:

                                     one quarter to December 1, 2016, one quarter to December 1, 2017, one

                                     quarter to December 1, 2018, and one quarter to December 1, 2019.

                                     Voluntary additional contributions to IMRF in the same percentage

                                     indicated by each plaintiff on December first of 2016, 2017, 2018 and 2019,

                                     if any. The parties request that IMRF, if needed, reinstate any plaintiff for a

                                     day to receive the contributions.

                             b. Subject to approval of the Court, the total gross amount of $475,000.00 will be

                                 paid to Plaintiffs’ lead counsel of record, Jac A. Cotiguala & Associates

                                 (“Plaintiffs’ Lead Counsel”) as full compensation for all attorneys’ fees, costs,

                                 and expenses incurred by Plaintiffs or Plaintiffs’ attorneys relative to the

                                 Lawsuit. Defendants take no position regarding the appropriateness of this fee

                                 award. If the Court determines that a lesser amount should be paid to Plaintiffs’




             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 5 of 11 PageID #:329




                                 attorneys for fees, costs, and expenses, any difference will be distributed to the

                                 Plaintiffs in proportion to the amounts payable to each Plaintiff under Section

                                 6.a.ii above. Plaintiffs’ Lead Counsel will be responsible for distributing this

                                 amount between and among all of Plaintiffs’ attorneys of record in the Lawsuit.

                                 This portion of the Settlement Payment will be reported on IRS Forms 1099

                                 provided to both Plaintiffs and given to Jac A. Cotiguala. in accordance with

                                 the proportion of the Settlement Payment allocated to each Plaintiff.

                     7.      Distribution of the Settlement Payment. District 15 will be responsible for

            distributing the Settlement Payment in accordance with this Agreement within fourteen days after

            this Agreement has been approved by the Court. District 156 will pay its contribution to the

            Settlement Payment to District 15 in accordance with the separate agreement between Defendants

            regarding that payment. District 15 will file with the court a certification of mailing via certified

            mail or delivery in person for all checks to all parties as described in paragraph 6 above.

                     8.      Confidentiality. The Parties will maintain this Agreement as confidential, except

            from their respective attorneys, tax and financial advisors, immediate family, and as otherwise

            required by law (including, but not limited to, the Illinois Freedom of Information Act and Open

            Meetings Act). The Parties will seek leave of the Court to file the schedule attached as Exhibit 1

            under seal. Plaintiffs each acknowledge and agree that Exhibit 1 has not been shared with them in

            its entirety. Rather, each Plaintiff has been separately advised by Plaintiffs’ Counsel of the amount

            to be paid to them under this Agreement. Plaintiffs’ Counsel has provided attorneys for School

            District 15 and School District 156 with an unredacted copy of Exhibit 1 that includes Plaintiffs’

            names which shall remain confidential. Each Plaintiff waives any right to be informed of the

            amount being paid to any other Plaintiff under this Agreement. Plaintiffs’ Counsel are solely




             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 6 of 11 PageID #:330




            responsible for accurately conveying these amounts to each Plaintiff, and in no event will

            Defendants be liable for any additional sums as a result of any error or failure by Plaintiffs’

            Counsel to accurately convey this information to each Plaintiff. The amounts payable to each party

            in paragraph 6 above are known only by the persons in District 15 accounting department

            responsible for creating checks and they have been instructed to keep the amounts of the checks

            confidential.

                     9.      Plaintiffs’ Responsibility for Liens. Plaintiffs agree to assume responsibility for all

            outstanding liens of any kind, those known and unknown, from the proceeds of this settlement. To

            the extent that any person seeks to enforce any such liens against Defendants, or anyone associated

            with Defendants, Plaintiffs agree to hold harmless the Defendants or anyone associated with the

            Defendants, and their past, current and future elected and appointed officials, President and School

            Board members, officers, employees, attorneys, agents, volunteers, successors, executors, legal

            and/or personal representatives of any kind, insurers and assigns (hereinafter referred to as

            “Defendants Affiliates”) for all said liens. The Plaintiffs also hereby agree to defend Defendants

            and Defendants’ Affiliates against the enforcement of said liens and to assume all costs, expenses

            and attorney fees related to said defense.

                     10.     Release. Plaintiffs, on behalf of themselves and their heirs, known and unknown,

            executors, administrators, successors and assigns, for and in consideration of the payment set forth

            herein, irrevocably and unconditionally release and forever until the end of time discharge and

            acquit Defendants and Defendants’ Affiliates from all claims that were asserted in the Litigation,

            including but not limited to all claims for unpaid overtime wages, liquidated damages, treble

            damages, or other sums due as a result of any alleged failure to pay wages in accordance with the




             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 7 of 11 PageID #:331




            Fair Labor Standards Act or Illinois Minimum Wage Law (hereinafter referred to as the “Claims”),

            earned or payable from November 8, 2015 through December 31, 2019.

                     11.     No Attorneys’ Fees and Costs. Plaintiffs waive their right, if any, to attorney fees

            and costs except as expressly provided in this Agreement. Plaintiffs will pay all litigation costs

            they incurred, and Plaintiffs will bear all their incurred expenses in the negotiation and preparation

            of this Agreement.

                     12.     Court Approval. Promptly after all Parties have signed this Agreement, the Parties,

            through counsel, will jointly file a motion asking the Court to approve this Agreement. This

            Agreement will be null and void unless approved by the Court.

                     13.     Choice of Law; Savings Provision; Venue. This Agreement will be governed by

            Illinois law. If any provisions of this Agreement shall be invalidated or refused enforcement by

            any court of competent jurisdiction, the provisions not invalidated or refused enforcement shall

            remain in full force and effect.

                     14.     Entire Agreement. This Agreement represents the entire agreement between

            Plaintiffs and Defendants with respect to the matters set forth herein and supersedes all prior

            agreements or understandings, if any, between the Parties. Plaintiffs acknowledge that except for

            the explicit provisions of this Agreement, no promises or representations of any kind have been

            made to them by Defendants or their attorneys, to induce them to enter into this Agreement. No

            modification of this Agreement can be made except in writing and signed by Plaintiffs and

            authorized representatives of Defendants.

                     15.     For Settlement Only. This Agreement is entered into for settlement purposes only

            and represents the compromise of all disputed Claims, actual or potential, which Plaintiffs have or

            may believe they have in the lawsuit. Neither this Agreement, the decision to enter into this




             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 8 of 11 PageID #:332




            Agreement, nor anything done pursuant to this Agreement, shall be construed to be an admission

            or evidence of any wrongdoing or any liability by Plaintiffs or Defendants, such wrongdoing and

            liability being expressly denied. Nor will this Agreement, its existence or its terms, be admissible

            in any proceeding other than a proceeding to enforce the terms of this Agreement.

                     16.     Representations & Warranties by Plaintiffs and Defendants. Plaintiffs and

            Defendants represent and warrant that (a) they have the capacity, full power, and authority to enter

            into this Agreement; (b) the individual(s) signing on behalf of Plaintiffs is authorized to do so; (c)

            they have not assigned, encumbered, or in any manner transferred all or any portion of the Claims

            covered by this Agreement; (d) there are no other claims, charges, complaints, actions for relief,

            suits, arbitrations, or other claims or proceedings, pending between Plaintiffs and Defendants in

            any court, before any agency, or in any forum pertaining to the claims in the lawsuit at bar; and (e)

            no other person or third party has any right, title, or interest in any of the Claims covered by this

            Agreement.

                     17.     Successors & Assigns. This Agreement shall be binding upon and inure to the

            benefit of Plaintiffs and Defendants, and their respective personal representatives, official

            representatives, agents, insurers, attorneys, executors, administrators, heirs, successors, and

            assigns.

                     18.     Knowing and Voluntary Signing of Binding Contract. Plaintiffs represent and

            warrant that they have read this Agreement and understand all of its terms, and they execute this

            Agreement voluntarily and without duress or undue influence, and with full knowledge of its

            significance, intending to be legally bound. Plaintiffs acknowledge that by signing this Agreement,

            they are GIVING UP ALL CLAIMS BROUGHT IN THE LAWSUIT AT BAR AGAINST




             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 9 of 11 PageID #:333




            MCHENRY COUNTY SCHOOL DISTRICT 15 AND MCHENRY COUNTY SCHOOL

            DISTRICT 156.

                     19.     Opportunity To Consult Advisors. Plaintiffs and Defendants have had reasonable

            opportunity to consult with attorneys or other advisors of their own choosing before executing this

            Agreement.

                     20.     Counterparts. This Agreement may be executed by use of DocuSign and executed

            in counterparts, each of which may be executed separately and may be enforceable as an original,

            but all of which together shall constitute but one agreement and signature by facsimile or e-mail

            will have the same effect as original signatures

                     IN WITNESS WHEREOF, Plaintiffs and Defendants have executed this Agreement by

            affixing their signatures and the dates of execution where indicated below. The effective date of

            this Agreement, as noted on Page 1 above, shall be the date on which the last signatory signs and

            dates this Agreement.
                               8/26/2020                                                  8/26/2020
            ________________________                                    ________________________
            Sylvia Klatt      (Date)                                    Andrea Zenner     (Date)
                         8/27/2020
            ________________________                                    ________________________
                                                                                     8/26/2020

            Lori Barnes       (Date)                                    Joann Behan       (Date)
                         8/26/2020                                                      9/1/2020
            ________________________                                    ________________________
            Angela Bove       (Date)                                    Jennifer Cassan      (Date)
                               8/26/2020                                                 8/26/2020
            ________________________                                    ________________________
            Debra Chaples     (Date)                                    Brian Diederich   (Date)
                              8/26/2020                                                   8/27/2020
            _______________________                                     ________________________
            Cynthia Duckworth (Date)                                    Donna Eskridge    (Date)
                               8/26/2020                                                  8/26/2020
            ________________________                                    ________________________
            Julie Fast        (Date)                                    Julie Flores      (Date)
                               8/26/2020
            ________________________                                    ________________________
                                                                                     8/27/2020

            Donna Freedenberg (Date)                                    Thomas Giurlani    (Date)



             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
               Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 10 of 11 PageID #:334




                               8/26/2020                                       8/26/2020
            ________________________                            ________________________
            Jennifer Herman   (Date)                            Michael Horvath   (Date)
                          8/27/2020
            ________________________                            ________________________
                                                                              8/26/2020

            Vicki Johnson      (Date)                           Jeneane Kehl      (Date)
                         8/26/2020                                           8/27/2020
            _______________________                             ________________________
            Laura Langguth     (Date)                           John Lindsay      (Date)
                              8/26/2020                                        8/26/2020
            _______________________                             ________________________
            Charles Lindwall  (Date)                            Megan Lowe        (Date)
                         8/27/2020                                             8/28/2020
            ________________________                            ________________________
            Donna Mulick      (Date)                            Sue Ofenlock      (Date)
                                8/28/2020                                    8/26/2020
            ________________________                            ________________________
            Deborah Pahl      (Date)                            Dennis Palys       (Date)
                                8/26/2020                                     8/26/2020
            ________________________                            ________________________
            Tyler Roman       (Date)                            Eugene Silvers    (Date)
                                                                               8/26/2020
            ________________________
                           8/27/2020
                                                                ________________________
            David Slepcevich    (Date)                          Brenda Tonyan     (Date)
                              8/26/2020                                        8/26/2020
            ________________________                            ________________________
            Jennie Weberski   (Date)                            Linda M Weinfurter (Date)
                                8/26/2020                                      8/26/2020
            ________________________                            ________________________
            George Wilkson    (Date)                            Samantha Zurawski (Date)


            Board of Education,                                 Board of Education,
            McHenry School District 15                          McHenry School District 156

            By:_____________________                            By:_______________________
                              (Date)                                              (Date)
            ________________________                            __________________________
            Title                                               Title




             450462_1
DocuSign Envelope ID: 511E47C5-FB0B-4406-B07C-8FAABF7F2D39
                 Case: 1:18-cv-07414 Document #: 98-2 Filed: 09/24/20 Page 11 of 11 PageID #:335


              Klatt v. McHenry County, 18-C-7414, Exhibit 1
        Lost               Liquidated           Total
        Wages              Damages              Damages
        $430.00            $570.00              $1,000.00
        $430.00            $570.00              $1,000.00
        $443.00            $587.35              $1,030.35
        $454.85            $602.93              $1,057.78
        $455.25            $603.47              $1,058.72
        $507.55            $672.79              $1,180.34
        $531.18            $704.12              $1,235.30
        $543.52            $720.48              $1,264.00
        $555.23            $736.00              $1,291.23
        $653.41            $866.15              $1,519.56
        $784.64            $1,040.09            $1,824.73
        $820.08            $1,087.08            $1,907.16
        $971.46            $1,287.75            $2,259.21
        $1,032.00          $1,368.00            $2,400.00
        $1,155.88          $1,532.22            $2,688.10
        $1,196.32          $1,585.83            $2,782.15
        $1,378.61          $1,827.47            $3,206.08
        $1,915.65          $2,539.36            $4,455.01
        $2,146.46          $2,845.30            $4,991.76
        $3,164.02          $4,194.16            $7,358.18
        $3,209.08          $4,253.90            $7,462.98
        $4,413.07          $5,849.90            $10,262.97
        $5,092.11          $6,750.01            $11,842.12
        $5,500.08          $7,290.70            $12,790.78
        $8,849.54          $11,730.78           $20,580.32
        $19,298.65         $25,581.93           $44,880.58
        $19,603.39         $25,985.90           $45,589.29
        $25,127.07         $33,307.98           $58,435.05
        $27,718.34         $36,742.92           $64,461.26
        $29,530.22         $39,144.70           $68,674.92
        $48,353.73         $64,096.80           $112,450.53
        $51,813.69         $68,683.25           $120,496.94
        $64,733.60         $85,809.66           $150,543.26
        $71,388.32         $94,631.02           $166,019.34
        $404,200.00        $535,800.00          $940,000.00
